Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 3, 2021

                                     No. 04-21-00266-CV

                                  Cecilia A. CASTELLANO,
                                           Appellant

                                               v.

                           BELT BUILT CONTRACTING, LLC,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-20606
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       In this accelerated appeal, appellant’s brief was originally due on September 13, 2021.
On September 1, 2021, appellant filed an unopposed motion requesting an extension of
time. The request is GRANTED and appellant’s brief is due no later than September 27,
2021.

        In her motion, appellant also requested that appellee’s brief be due on November 1,
2021. Appellee’s brief is due twenty days from the date appellant files her brief, in the absence
of a properly filed motion for extension of time filed by appellee.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court